             Case 1:19-cv-04074 Document 8 Filed 05/07/19 Page 1 of 4



Michael L. Braunstein, Esq.
THE BRAUNSTEIN LAW FIRM, PLLC
3 Eberling Drive
New City, New York 10956
Telephone:    (845) 642-5062
E-mail: mbraunstein@braunsteinfirm.com

David C. Silver, Esq. (pro hac vice forthcoming)
Jason S. Miller, Esq. (pro hac vice forthcoming)
SILVER MILLER
11780 W. Sample Road
Coral Springs, Florida 33065
Telephone:     (954) 516-6000
E-mail: DSilver@SilverMillerLaw.com
E-mail: JMiller@SilverMillerLaw.com
Counsel for Plaintiff


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
                                       Civil Action No. 1:19-cv-4074


CHRISTINE GRABLIS, individually;
and on behalf of All Others Similarly Situated;
       Plaintiff,
v.
ONECOIN LTD., a foreign corporation;
RUJA IGNATOVA, an individual; KONSTANTIN IGNATOV, an individual;
SEBASTIAN GREENWOOD, an individual; and MARK SCOTT, an individual;
      Defendants.
________________________________________________/

                           PLAINTIFF’S NOTICE OF FILING
                    CERTIFICATION OF REPRESENTATIVE PLAINTIFF
                      PURSUANT TO FEDERAL SECURITIES LAWS

       Plaintiff, CHRISTINE GRABLIS, an individual; by and through undersigned counsel,

hereby serves notice of filing her Certification of Representative Plaintiff pursuant to federal

securities laws. A copy of the Certification is attached hereto.




                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
            Case 1:19-cv-04074 Document 8 Filed 05/07/19 Page 2 of 4
                                                                                               Case No. 1:19-cv-4074


                                                            Respectfully submitted,

                                                            THE BRAUNSTEIN LAW FIRM, PLLC

                                                            By: /s/
                                                               Michael L. Braunstein, Esq.
                                                               3 Eberling Drive
                                                               New City, New York 10956
                                                               Telephone: (845) 642-5062
                                                               E-mail: mbraunstein@braunsteinfirm.com
                                                            - and -
                                                            SILVER MILLER
                                                            11780 W. Sample Road
                                                            Coral Springs, Florida 33065
                                                            Telephone:     (954) 516-6000
                                                            DAVID C. SILVER (pro hac vice forthcoming)
                                                            E-mail: DSilver@SilverMillerLaw.com
                                                            JASON S. MILLER (pro hac vice forthcoming)
                                                            E-mail: JMiller@SilverMillerLaw.com
                                                            Counsel for Plaintiff and Putative Class

Dated:   May 7, 2019




                                                     -2-
                                             SILVER MILLER
                11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                          www.SilverMillerLaw.com
Case 1:19-cv-04074 Document 8 Filed 05/07/19 Page 3 of 4
Case 1:19-cv-04074 Document 8 Filed 05/07/19 Page 4 of 4




                EXHIBIT “A”
             CHRISTINE GRABLIS
        ONECOIN LTD. INVESTMENT HISTORY

         Date(s) of Investment   Amount paid ($USD)
            August 10, 2015          $15,800.00
            August 21, 2015          $14,920.00
          September 25, 2015         $15,368.00
          November 25, 2015           $3,780.00
          November 30, 2015          $14,945.00
            January 7, 2016           $1,740.00
            February 3, 2016         $22,495.00
             June 17, 2016            $1,943.00
             June 22, 2016            $1,351.00
             June 23, 2016            $1,360.00
            August 11, 2016           $9,876.00
                       TOTAL         $103,578.00
